DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 02/24/2022 has been entered. Claims 1-20 are pending in the application.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 3 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (US Pub 2018/0197755).
Regarding claim 1, Hsu (fig. 6D) teaches a semiconductor device comprising:
an insulating member (dielectric layer 602B, [0083]) having an electrical insulating property and having an insulating rain face (top surface of dielectric layer 602B) and an insulating rear face (bottom surface of dielectric layer 602B) that are directed to sides opposite to each other in a thickness direction;
a main face wire (conductive feature 604B, [0083]) having a wire main face and a wire rear face that are directed to the sides opposite to each other in the thickness direction, the main face wire being stacked on the insulating main face such that the wire rear face is opposed to the insulating main face;
a semiconductor element (die 502, [0084]) that is conductive to the main face wire and arranged on a side opposite to the insulating member with respect to the main face wire in the thickness direction:
a sealing resin (resin 516, [0085]) having a resin side face directed in a direction crossing the thickness direction, the sealing resin sealing the main face wire and the semiconductor element;
a through-wire {conductive via extending through dielectric layer 602B, ([0083]) that is conductive to the main face wire and extending in the thickness direction from the wire main face, the through-wire having an exposed rear face that is exposed from the insulating rear face; and
a column conductor (conductive feature 508A, [0088]) that is conductive to the main face wire and extending to a side opposite to the through-wire in the thickness direction from the wire main face, the column conductor having an exposed side face that is exposed from the resin side face, wherein the column conductor is supported from opposite sides of the column conductor in the thickness direction by the insulating member and the sealing resin,
 the sealing resin has a resin main face and a resin rear face directed to opposite sides in the thickness direction, and the resin side face perpendicular to the resin main face and the resin rear face, and 
 a stepped portion is depressed to an inner side of the resin side face.

    PNG
    media_image1.png
    476
    625
    media_image1.png
    Greyscale

Regarding claim 2, Hsu, as best understood, teaches the semiconductor device according to claim 2, wherein the insulating material (dielectric layer 602B) is formed between the insulating main face and the insulating rear face in the thickness direction and has an insulating side face directed in a direction crossing the insulating main face and the insulating rear face,
the through-wire is arranged on an inner side of the insulating side face,
the main face wire (604A) has a side face side protrusion (fig. 6D below) extending toward the exposed side face side farther than the through-wire,
the column conductor (508A) is stacked at a portion of the wire main face corresponding to the side face side protrusion, and
the column conductor and the side face side protrusion are sandwiched by the sealing resin and the insulating member in the thickness direction.
Regarding claim 3, Hsu teaches the semiconductor device according to claim 1 or 2, wherein the main face wire (604A, fig. 6D) has a wire end face that is directed in a direction same as that of the exposed side face and connected to the exposed side face.
Regarding claim 4, Hsu (figs. 6D and 6E) teaches the semiconductor device according to claim1, further comprising:
a first external electrode {conductive feature 604A, [0083]) exposed from the insulating member(602B) and covering the exposed rear face, the first external electrode that is conductive to the through-wire: and
a second external electrode {solder region 154, [0092]) exposed from the sealing resin and covering the exposed side face, the second external electrode that is conductive to the column conductor,
Regarding claim 5, Hsu (fig. 6E) teaches the semiconductor device according to claim 4, wherein the main face wire (6048) has a wire end face directed in a direction same as that of the expose side face and connected to the exposed side face, and
the second external electrode (154) covers the wire end face.
Regarding claim 8, Hsu (fig. 6D) teaches a semiconductor device comprising:
an insulating member (dielectric layer 602B, [0083]) having an electrical insulating property and having an insulating main face (top surface of dielectric layer 602B) and an insulating rear face (bottom surface of dielectric layer 602B) that are directed to sides apposite ta each other in a thickness direction:
a main face wire (conductive feature 604B, [(0083]) having a wire main face and a wire rear face that are directed to the sides opposite to each other in the thickness direction, the main face wire being stacked on the insulating main face such that the wire rear face is opposed to the insulating main face;
a semiconductor element (die 502, [G084]) conductive to the main face wire and arranged an a side apposite of the insulating member with respect to the main face wire in the thickness direction;
a sealing resin (resin 516, [0085]) having a resin side face directed in a direction crossing the thickness direction, the sealing resin sealing the main face wire and the semiconductor element: and
a through-wire (conductive via extending through dielectric layer 602B, [0083]) conductive to the main face wire and extending in the thickness direction from the wire main face, the through-wire having an exposed rear face that is exposed from the insulating rear face, wherein
the rain face wire (604A) has a side face side protrusion extending to the resin side face side farther than the through-wire,
the side face side protrusion has a wire end face exposed from the resin side face, and
the main face wire is supported from opposite sides of the main face wire in the thickness direction by the insulating member and the sealing resin,
the sealing resin has a resin main face and a resin rear face directed to opposite sides in the thickness direction, and the resin side face perpendicular to the resin main face and the resin rear face, and 
 a stepped portion is depressed to an inner side of the resin side face.

Regarding claim 9, Hsu (figs. 6D and 6E) teaches the semiconductor device according to claim 8, further comprising:
a first external electrode {conductive feature 6044, [0083]) exposed from the insulating member (6028) and covering the exposed rear face, the first external electrode that is conductive to the through- wire: and
a second external electrode (solder region 154, [0092]) exposed from the sealing resin and conductive to the main face wire.
Regarding claim 12, Hsu teaches the semiconductor device according to claim 4, wherein the first external electrode (604A) and the second external electrode (154) are arranged spaced from each other (fig. 6E).
Regarding claim 13, Hsu teaches the semiconductor device according to claim 12, wherein the first external electrode and the second external electrode are arranged, as viewed from a direction perpendicular to the resin side face, spaced from each other in the thickness direction in an aligned state in a direction orthogonal to the thickness direction (fig. 6E).
Regarding claim 14, Hsu teaches the semiconductor device according to claim 12, wherein an end edge of the second external electrode on the insulating rear face side in the thickness direction is positioned on the sealing resin side with respect to the insulating rear face in the thickness direction (fig. 6E).
Regarding claim 15, Hsu teaches the semiconductor device according to claim 12, wherein, where a direction orthogonal to a direction in which the first external electrodes (604A) are arrayed, as viewed from the thickness direction, is a first direction, an end portion of the first external electrode an the exposed side face side in the first direction is positioned on an inner side than the resin side face an which the exposed side face is farmed (fig. 6E).
Regarding claim 16, Hsu teaches the semiconductor device according to claim 4, wherein where the direction orthogonal to the direction in which the first external electrodes (604A) are arrayed, as viewed from the thickness direction, is the first direction, the first external electrode has a length in the first direction greater than that of the second external electrode in the thickness direction (fig. 6E).
Regarding claim 17, Hsu teaches the semiconductor device according to claim 4, wherein the first external electrode (604A) has a portion overlapping with the insulating member (602B) as viewed from a direction orthogonal to the thickness direction (fig. 6E).
Regarding claim 18, Hsu teaches the semiconductor device according to claim 1, wherein the through-wire (conductive vie) and the main face wire (conductive feature 204, [0046]) are provided as wires separate from each other (figs. 2A).
Regarding claim 19, Hsu teaches the semiconductor device according to claim 1, wherein the through-wire (conductive vie} and the rain face wire (604A) are formed integrally with each other (fig. 2A).
Regarding claim 20, Hsu teaches the semiconductor device according to claim 1, wherein the main face wire includes a plating layer (conductive features 204, plating, [0046]).

Allowable Subject Matter
Claims 6, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests the sealing resin is partitioned into a first resin portion that is a portion on the resin main face side with respect to the stepped portion in the thickness direction and a second resin portion that is a portion on the resin rear face side with respect to the stepped portion, and the exposed side face of the column conductor is exposed from a portion of the resin side face corresponding to the second resin portion.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892